NewmaN, Judge:
These protests, enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise covered by the entries and protests enumerated in Schedule A annexed hereto and made a part hereof, and assessed with duty at 15% ad valorem under Item 772.20, or at 32.5% ad valorem and 250 per pound under Item 389.40, or at other rates under the Tariff Schedules of the United States, consists of containers of usual types sold at retail with their contents, to wit, slippers.
2. That said protests are abandoned as to all other merchandise.
3. That the merchandise covered by the entries enumerated in Schedule A annexed hereto was entered or withdrawn from warehouse after August 31,1963, the effective date of the Tariff Schedules of the United States, and before December 7, 1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241.
4. That said protests were filed on all of the entries enumerated in said Schedule A, under Section 514 of the Tariff Act of 1930, within *30160 days after the dates of liquidation thereof, and that said protests were pending for decision by this Court on October 7,1965, the date of enactment and/or on December 7,1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241, 89th Congress.
5. That within 120 days after the date of enactment of said Public Law 89-241, a request was filed with the Collector of Customs at the . port of entry, for liquidation or reliquidation of each of the entries enumerated in Schedule A and for classification of said merchandise at 12.5% ad valorem under Item 700.55 of the Tariff Schedules of the United States as amended by Section 4 of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241.
6. That the protests enumerated in the annexed Schedule of Cases may be submitted on this stipulation, the same being limited to the merchandise as aforesaid.
Accepting this stipulation as an agreed statement of fact, we hold that the merchandise covered by the protests listed in schedule “A” assessed with duty at the rate of 15 per centum ad valorem under item 772.20, or at the rate of 32.5 per centum ad valorem plus 25 cents per pound under item 389.40, or at other rates under the Tariff Schedules of the United States, consists of containers of usual types sold at retail with their contents, to wit, slippers, which are properly subject to duty in accordance with section 4 of the Tariff Schedules Technical Amendments Act of 1965 (Public Law 89-241, 79 Stat. 933), at the rate of 12.5 per centum ad valorem under item 700.55 of the Tariff Schedules of the United States.
To the extent indicated, the protests are sustained, and judgment will issue accordingly.